_____________

                               No. 95-3442EM
                               _____________

Robert Goerger,   *
                                    *
                  Appellant,        *
                                    *
      v.                            *
                                    *
City of St. Charles, Missouri,      *
                                    *   Appeal from the United States
                 Appellee,          *   District Court for the Eastern
                                    *   District of Missouri.
David King,                         *
                                    *   [UNPUBLISHED]
                 Defendant,         *
                                    *
Evelyn M. Schulte, also known       *
as Evelyn M. Cruz; James Gooch;     *
R. J. Neville, Officer; Michele     *
A. Cork,                            *
                                    *
                 Appellees.         *
                              _____________

                       Submitted:   February 27, 1996

                         Filed: April 22, 1996
                               _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Robert Goerger appeals the district court's grant of summary judgment
in favor of appellees in Goerger's 42 U.S.C. § 1983 action stemming from
Goerger's second arrest and prosecution related to back-to-back incidents
of vandalism to a car belonging to Goerger's former wife.   Goerger contends
he was arrested, detained, and prosecuted without probable cause, various
appellees conspired to deprive him of his civil rights incidental to his
arrest and prosecution, and the municipal appellee failed to supervise the
arresting officer.    Goerger also asserted state law claims.
      Following careful de novo review, we agree with the district court's
conclusion that the police officer acted with probable cause, and appellees
did   not   conspire or otherwise violate Goerger's civil rights.       The
arresting officer was entitled to rely on the information supplied by the
victim of the crime, supported by other witnesses, absent some indication
the information was not reasonably trustworthy or reliable.     See Clay v.
Conlee, 815 F.2d 1164, 1168 (8th Cir. 1987) (concerning standard of
probable cause to arrest); White v. Walsh, 649 F.2d 560, 561-62 (8th Cir.
1981) (concerning requirements of conspiracy claim).   Summary judgment was
properly entered on the supervisory-liability claim because the claim was
predicated on Goerger's unlawful-arrest theory.    See Moody v. St. Charles
Co., 23 F.3d 1410, 1412 (8th Cir. 1994).      The district court correctly
declined to exercise jurisdiction over Goerger's pendent state law claims.


      Having decided this appeal by the straightforward application of
settled principles of law, an extended discussion of the issues will serve
no useful purpose.     We thus affirm the judgment of the district court.


      A true copy.


             Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-